DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Appeal Brief/PTAB Decision
In view of the Appeal Brief filed on December 20, 2018 and the PTAB decision on April 2, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/Bobby Ramdhanie/           Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                             
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered.
Applicant states that Claims 1 & 13 are each amended to clarify that the at least one urea sensor comprises the later recited first and second conductivity sensors before and after the urease layer in the sorbent cartridge, pointing to paragraph [0284] in the instant Specification for support.  Here, the Examiner accepts the amendments to the claimed invention to address and overcome the 112(b) rejection added by PTAB, but notes that new 112(b) rejections have been made as a result of these amendments.
The Examiner also notes that Applicant has amended the current set of claims to obviate the 112(a) rejection affirmed by PTAB by phrasing the limitation on lines 10-13 of Claim 1 and a similar limitation on lines 9-15 of Claim 13 to read “wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer”.  The Examiner notes that while multiple figures of the Drawings of the instant application support the location of the first conductivity sensor being disposed upstream of a urease layer of the sorbent cartridge, (sensor 41 upstream of sorbent cartridge/dialysate regeneration unit 32), there are no examples in the Specification or the Drawings where a second urea sensor is located integral with the dialysate regeneration unit downstream to measure the conductivity of the dialysate after the urease layer.  The Examiner takes the position that while paragraph [0283] of the Specification states that the ‘urea sensor can also be integrally formed with one or more components of the system including the dialysate regeneration unit’, it does not also indicate when the urea sensor is integrally formed with the dialysate regeneration unit that it must measure the conductivity of the dialysate after the urease layer.  Thus, 
The Examiner has also added several new 112(b) rejections due to the amendments made in the most recent response on June 1, 2021, which introduced several new issues.
The Examiner also uses the previous prior art rejection made on July 25, 2018, with several small modifications to address the changes in scope of the claimed invention due to the amendments made to the current set of claims.  The Examiner reiterates all of the reasons presented in the Examiner’s Answer on April 12, 2019 for using these similar rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and dependent Claims 3-5, 7, 8, 10-12, 16-35, 37 & 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 & 13 recite the newly amended limitation "wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer” on lines 10-13 of Claim 1 and lines 9-15 of Claim 13.  The Examiner notes that the portion of this limitation “a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer” does not have explicit support in the Drawings or the Specification of the instant application.  Examiner has reviewed paragraphs [0283] & [0284] of the Specification of the instant application (in US 20140158588, the PG publication of this application), determining that there is support for placing urea sensors in the dialysate regeneration unit 32 with the sorbent cartridge.  However, the Examiner does not see additional support that states explicitly that when a urea sensor is placed integral with a dialysate regeneration unit 32, it also measures the conductivity of the dialysate after the urease layer as currently claimed.  For this reason, the Examiner has determined this amended limitation as still adding new matter without the necessary support in the Specification or Drawings, and is rejected under 35 U.S.C. 112(a) for doing so.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 13 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the urea sensor” on line 16 of the claim.  It is not clear if there is one “urea sensor” or more since the earlier recitation of this limitation reads “at least one urea sensor” as on line 6 of the claim.  Furthermore, it is not clear which “urea sensor” this urea sensor is since there is already “a first conductivity sensor” and “a second urea sensor” recited as being included as the “at least one urea sensor” on lines 10-13 of the claim.
Claim 1 recites the limitation “the first and second conductivity sensors” on line 38 of the claim.  There is insufficient antecedent basis for the limitation “the second conductivity sensor”.  It is also not clear if this limitation is supposed to be the same limitation as “a second urea sensor” as on line 12 of the claim, or not.
Claim 13 recites the limitation “the urea sensor” on line 16 of the claim.  It is not clear if there is one “urea sensor” or more since the earlier recitation of this limitation reads “at least one urea sensor” as on line 8 of the claim.  Furthermore, it is not clear which “urea sensor” this urea sensor is since there is already “a first conductivity sensor” and “a second urea sensor” recited as being included as the “at least one urea sensor” on lines 9-15 of the claim.
Claim 13 recites the limitation “the first and second conductivity sensors” on line 36 of the claim.  There is insufficient antecedent basis for the limitation “the second conductivity sensor”.  It is also not clear if this limitation is supposed to be the same limitation as “a second urea sensor” as on line 14 of the claim, or not.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10-12, 26-29 & 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al, (Hereinafter "Ding", US 2010/0224492 A1), as evidenced by Ash, (US 4,581,141), in view of Ash et al., (“Ash”, US 2012/0258545), in further view of Updyke et al., (“Updyke”, US 2011/0017665), and in further view of Castellarnau, (US 2010/0213127).
Claims 1, 3-5, 7, 8, 10-12, 26-29 & 34 are directed to a system for infusing a buffer into a dialysate.
Regarding Claims 1, 3-5, 7, 8, 10-12, 26-29 & 34, Ding discloses a system for infusing a buffer into a dialysate, comprising: a dialysate flow loop for circulating a dialysate through a dialyzer, (Flow Path 18, Circuit 14, Dialysate Fluid Recycling System 10, See Figure 1, and See page 2, paragraph [0025] & [0028]), wherein acid or base equivalents are added to the dialysate during operation of the dialysate flow loop, (See pages 2-3, paragraph [0032]); 
a dialysate regeneration unit comprising a sorbent cartridge comprising at least one sorbent material, (Carbon Source 40, Urease 50, See Figure 1, and See Abstract, and See page 2, paragraph [0028]; The reference, Ash, (US 4,581,141), demonstrates that urease, a component found in Ding, naturally produces bicarbonate via catalysis, See column 3, lines 5-20, Ash), 
at least one urea sensor that measures or allows for the calculation of urea content of the dialysate in at least one portion of the dialysate; (See pages 2-3, paragraph [0022], [0029], & [0035], Ding discloses an optional ammonium sensor downstream of the sorbent cartridge; also Keshaviah et al, (US 5,662,806), is incorporated herein by reference, and indicates an urea sensor 14 in Figure 5, and See column 4, line 67, and column 5, lines 1-10, and See column 6, lines 8-16.  The Examiner relies upon the interpretation put forth in the instant Specification that urea can be measured directly or indirectly, See paragraph [0284] of the corresponding PG pub. US 20140158588 A1; and when it is indirect, one of conductivity, pH, CO2 or ammonia concentration measures urea), 
an infusate system configured to add a bicarbonate buffer component or unbuffered sodium bicarbonate to the dialysate, (Metering Source 80, Flow Path 82, See Figure 1, and See pages 2-3, paragraph [0032]); and 
a controller in communication with the urea sensor, the controller programmed to determine the urea content of the dialysate in the at least one portion of the dialysate flow loop, the controller controlling an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate to generate a predetermined total bicarbonate buffer concentration in the dialysate entering the dialyzer (See paragraph [0022], Ding, the reference, Connell et al. (US 7,318,892) is incorporated herein by reference and includes a controller system that monitors conductivity (indirect measurement of urea) at various points in the dialysate circuit, and calculates and modifies an amount of bicarbonate to add to the system/circuit based on conductivity measurements (indirect measurement of urea), See column 11, lines 42-50 and See column 28, lines 3-45 of Connell).
Ding does not disclose the controller programmed to determine the urea content of the dialysate in the at least one portion of the dialysate flow loop upstream of the dialysate regeneration unit and calculate an amount of bicarbonate generated by the dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop; 
the controller controlling an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate to generate a predetermined total bicarbonate buffer concentration in the dialysate entering the dialyzer that is based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit; 
wherein the controller is programmed to determine the total bicarbonate buffer concentration of the dialysate in a first portion of the dialysate flow loop based at least in part upon a determination of a urea concentration of the dialysate in a second portion of the dialysate flow loop; and 
wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit and the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer,
wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer, 
or wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured by the first and second conductivity sensors.
Ash discloses a system, (See Abstract, Ash), for infusing a buffer into a dialysate with a controller in communication with a urea sensor, (See page 3, paragraph [0064], See page 4, paragraph [0068], [0072]-[0074], Ash; Later in Ash, it states that the reaction of urea with urease, (a component mentioned in Ding), generates CO2 gas and NH3 gas, in which CO2 is measured, (See page 9, paragraph [0113], Ash), the controller programmed to determine the urea content of dialysate in the at least one portion of its dialysate flow loop upstream of the dialysate regeneration unit, (See Figure 2, and See page 4, paragraphs [0072]-[0074], Ash; The urea content is measured indirectly by measuring pH and CO2.  The bicarbonate measurement unit 125 and dialysate collection unit which measures urea indirectly via pH and CO2, is located upstream of the sorbent cartridge 120 via dialyzer/dialysis machine 110), and calculate an amount of bicarbonate generated by a dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop, (Sorbent 120, Bicarbonate Measurement Device 125, See Figures 1 and 2, See page 4, paragraph [0072]-[0074], and See page 5, paragraph [0083], Ash); 
the controller controlling an amount of bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate to generate a predetermined total bicarbonate buffer concentration in the dialysate entering the dialyzer, based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit, (See page 5, paragraph [0083], and See page 4, paragraphs [0072]-[0074], and page 2, paragraph [0050], Ash), 
wherein the controller is programmed to determine the total bicarbonate buffer concentration of the dialysate in a first portion of the dialysate flow loop based at least in part upon a determination of a urea concentration of the dialysate in a second portion of the dialysate flow loop, (Sorbent 120, Bicarbonate Measurement Device 125, Dialysate Collection Unit 300, See Figures 1 and 2, See paragraphs [0007], [0064], [0072]-[0074], and [0083], Ash; The bicarbonate measurement device 125 which is located in the dialysate collection unit 300 is located in a first portion of the dialysate flow loop on streams 132 & 134, whereas it takes fluid from a second portion of the dialysate flow loop, which travels through line 257 to dialysis machine 110), and wherein the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer, (Sorbent 120, Bicarbonate Measurement Device 125, Dialysate Collection Unit 300, See Figures 1 and 2, See paragraphs [0007], [0064], [0072]-[0074], and [0083], Ash; The bicarbonate measurement device 125 which is located in the dialysate collection unit 300 is located in a first portion of the dialysate flow loop on streams 132 & 134, which is between the outlet of the sorbent cartridge 120 and the inlet of the dialyzer in Dialysis Machine 110).  This embodiment is further cited to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of Ding by incorporating a controller in communication with the urea sensor; the controller programmed to determine the urea content of the dialysate in the at least one portion of the dialysate flow loop to calculate an amount of bicarbonate generated by the dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop; the controller controlling an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate to generate a predetermined total bicarbonate buffer concentration in the dialysate entering the dialyzer, based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit, wherein the controller is programmed to determine the total bicarbonate buffer concentration of the dialysate in a first portion of the dialysate flow loop based at least in part upon a determination of a urea concentration of the dialysate in a second portion of the dialysate flow loop; wherein the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer as in Ash because “additional bicarbonate is donated to the dialysate due to the breakdown of a patient’s urea in the sorbent device 120.  These factors complicate calculating or setting a fixed bicarbonate concentration for the dialysate.  Accordingly, it can be useful to measure the bicarbonate concentration of the dialysate during treatment so that a bicarbonate concentration can be maintained that is appropriate for the patient," (See page 4, paragraph [0072], Ash).  In addition, "other chemical levels (such as total CO2, NH3, NH4+, and/or urea/BUN) can also be altered based on the chemical levels detected using [these] techniques," (See page 11, paragraph [0134], Ash).
Modified Ding does not disclose wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit while the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer, 
wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer, or
wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured by the first and second conductivity sensors.
Updyke discloses a system for infusing a buffer into a dialysate, (See Abstract, and See paragraph [0050], Updyke), and wherein a second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit, (Sensor 272 between Dialysis Machine 30 and Sorbent Cartridge 24, See Figures 1 & 5, and See paragraph [0049] & [0081], Updyke), while its first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer, (Sensor 271 between Sorbent Cartridge 24 and Dialysis Machine 30, See Figures 1 & 5, and See paragraph [0049] & [0081], Updyke), wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the dialysate regeneration unit to measure the conductivity of the dialysate after the urease layer, (Sensor 272 is located upstream of Sorbent Cartridge 24 which can include an urease layer and Sensor 271 is located downstream/after Sorbent Cartridge 24 including said urease layer and Sensor 271 is integrally formed on/in Line 306 as shown which is included/interpreted as part of the “dialysate regeneration unit”, See Figures 1 & 5, and See paragraphs [0054]-[0057], Updyke), wherein a conductivity content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured by the first and second conductivity sensors, (Sensor 272 is located upstream of Sorbent Cartridge 24 which can include an urease layer and Sensor 271 is located downstream/after Sorbent Cartridge 24 which includes an urease layer, See Figures 1 & 5, and See paragraphs [0054]-[0057], Updyke).  This embodiment is further cited to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit while the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer and wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor to measure the conductivity of the dialysate after the urease layer, wherein a conductivity content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured by the first and second conductivity sensors as in Updyke in order to determine “the conductivity contribution from the sodium released by the sorbent cartridge”, (See paragraph [0081], Updyke), which allows “the conductivity to be monitored, adjusted, and controlled more precisely”, (See paragraph [0039], Updyke), in order to “ensure that the conductivity of the dialysate at the output" of the dialysate flow loop "is within a desired range", (See paragraph [0081], Updyke). By doing so, it “can help to reduce discomfort experienced by the patient as a result of increased or decreased sodium levels in the patient's blood", (See paragraph [0037], Updyke).
Modified Ding does not disclose wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by the change in conductivity that is measured.
Modified Ding does not explicitly disclose that the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content.
Castellarnau discloses a system, (See Abstract, Castellarnau), in which the urea content of its dialysate in at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content, (See paragraphs [0007], [0008] & [0011], Castellarnau; Castellarnau discloses that measuring conductivity can yield the urea content since sodium clearance is almost equal to urea clearance).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content as in Castellarnau since “sodium clearance is almost equal to urea clearance” and “therefore it is possible to get urea clearance by measuring the sodium”, (See paragraph [0007], Castellarnau).  Because of this, conductivity sensors can be selected to measure the urea content since they provide advantages in dialysis such as being “relatively easy to implement and cost effective” and “they offer Kt/V measurements during the treatment allowing the medical staff to react and perform some actions in case the treatment is not going as it should”, (See paragraph [0010], Castellarnau).
 Additional Disclosures Included: Claim 3:  The system of claim 2, wherein the dialysate regeneration unit contains urease for converting urea to ammonium carbonate, (Urease Source 50, See Figure 1, and See page 2, paragraphs [0029] & [0030], Ding).  Claim 4: The system of claim 2, wherein the dialysate regeneration unit modifies the total bicarbonate buffer concentration of the dialysate entering the dialysate regeneration unit or modifies the pH of the dialysate entering the dialysate regeneration unit, (Urease Source 50, See Figure 1, and See page 2, paragraph [0029], Ding; The urease source 50 would be capable of modifying the pH of the dialysate entering it by its conversion of urea into ammonium and ammonia; Also paragraph [0072] of Ash shows that bicarbonate is released from the sorbent to the dialysate, modifying the total bicarbonate buffer concentration).  Claim 5: The system of claim 4, wherein the dialysate exiting the dialysate regeneration unit comprises a concentration of bicarbonate buffer that is less than the predetermined total bicarbonate buffer concentration, (Carbon Source 40, See Figure 1, and See page 2, paragraph [0028], Ding; The bicarbonate buffer is being removed by the carbon source, indicating a lower level of bicarbonate buffer exiting the dialysate regeneration unit, compared to the total amount of bicarbonate added to the system).  Claim 7: The system of claim 1, wherein the controller controls a pH of the dialysate in a first portion of the dialysate flow loop, (Dialysate Collection Unit 300, See Figures 1-3, See page 3, paragraph [0093]), based at least in part upon a urea concentration of the dialysate in a second portion of the dialysate flow loop, (See page 3, paragraph [0093], Ash).  Claim 8: The system of claim 6, wherein the dialysate regeneration unit removes a waste species from the dialysate, (Carbon Source 40 and Urease Source 50, See Figure 1, and See page 2, paragraphs [0028] & [0029], Ding), and releases a bicarbonate buffer component, unbuffered sodium bicarbonate, carbon dioxide or combinations thereof to the dialysate, (See pages 2-3, paragraph [0032], Ding; According to Hamm et al, “Sorbent regenerative hemodialysis as a potential cause of acute hypercapnia”, Kidney International (1982), 21, 416-418, attached in a previous Action, “carbon dioxide is known to be generated during sorbent regenerative hemodialysis,” using a cartridge containing urease and activated carbon, as in Ding.  Also paragraph [0072] of Ash shows that bicarbonate is released from the sorbent to the dialysate).  Claim 10: The system of claim 6, wherein the controller determines a total buffer concentration in the first portion of the dialysate flow loop and operates the infusate system at a rate to add a bicarbonate buffer component or unbuffered sodium bicarbonate to the dialysate to generate dialysate having the predetermined total bicarbonate buffer concentration, (Dialysate Collection Unit 300/Bicarbonate Measurement Device 125,  and Bicarbonate Container 191/Line 192, See Figures 1-3, and See page 5, paragraph [0083] and page 4, paragraphs [0072]-[0074], Ash). Claim 11: The system of claim 1, further comprising a pH-buffer sensor for determining a bicarbonate ion concentration and a pH of the dialysate in at least one point of the dialysate flow loop, (Dialysate Collection Unit 300/Bicarbonate Measurement Unit 125, pH-reactive Material 309, See Figures 1-3, and See page 4, paragraph [0072]-[0074], and See page 6, paragraphs [0094] & [0095], Ash).  Claim 12: The system of claim 11, wherein information from the pH-buffer sensor is used to determine the amount of bicarbonate buffer component or unbuffered sodium bicarbonate added by the infusate system, (See page 6, paragraph [0093], and See page 5, paragraph [0083], and See page 4, paragraphs [0072]-[0074], Ash).  Claim 26: The system of claim 1, wherein the system is controlled compliant, (“…ions can be replaced in the clean fluid stream through the addition of one or more concentrated dialysis components from a concentrate or fluid metering source 80,” See pages 2-3, paragraph [0032], Ding, and See page 4, paragraph [0069], Ash). Claim 27: The system of claim 1, wherein the system selectively meters fluid into and out of the dialysate flow loop, (“…ions can be replaced in the clean fluid stream through the addition of one or more concentrated dialysis components from a concentrate or fluid metering source 80,” See pages 2-3, paragraph [0032], Ding, and See page 4, paragraph [0069], and See page 5, paragraph [0085], Ash).  Claim 28: The system of claim 1, wherein the system selectively meters fluid into and out of the dialysate flow loop using any one of a control pump, a water pump, a salination pump, an acid concentrate pump, a replacement fluid pump, and combinations thereof, (Concentrate or Fluid Metering Source 80, See Figure 1, See pages 2-3, paragraph [0032], Ding; Connell et al, (US 7,318,892 B2), is incorporated herein by reference, and discloses a concentrate pump 22 that adjusts the ratio of water and concentrate needed, See column 2, lines 10-30, and See column 2, lines 59-67, and See column 3, lines 1-11, Connell, and See page 5, paragraph [0085], Ash).  Claim 29: The system of claim 1, wherein the system provides for bi-directional flow, (Dialyzer 20, EDI Module 30, See Figure 1, and See page 2, paragraphs [0025]-[0027], and See page 3, paragraph [0036], Ding, and See page 4, paragraph [0069], and See page 5, paragraph [0085], Ash).  Claim 34: The system of claim 1, wherein at least one of the at least one urea sensor is located downstream of the sorbent cartridge, (See pages 2-3, paragraph [0022], [0029], & [0035], Ding discloses an optional ammonium sensor downstream of the sorbent cartridge; also Keshaviah et al, (US 5,662,806), is incorporated herein by reference, and indicates an urea sensor 14 in Figure 5, and See column 4, line 67, and column 5, lines 1-10, and See column 6, lines 8-16; Dialysate Collection Unit 300 after Sorbent, See Figure 1/2, Ash; or Conductivity Sensor 271 after Sorbent 24, See Figures 1 & 5, Updyke, See paragraph [0049], [0057] & [0081]).
Claims 13, 16-19, 24, 30-33, 35 & 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al, (Hereinafter "Ding", US 2010/0224492 A1), as evidenced by Ash, (US 4,581,141), in view of Ash et al., (“Ash”, US 2012/0258545), in further view of Updyke et al., (“Updyke”, US 2011/0017665), in further view of Orhan et al., (“Orhan”, US 2012/0273354), in further view of Castellarnau, (US 2010/0213127).
Claims 13, 16-19, 24, 30-33, 35 & 38 are directed to a system for modifying a pH of a dialysate, an apparatus type invention group.
Regarding Claims 13, 16-19, 24, 30-33 & 35, Ding discloses a system for modifying a pH of a dialysate, comprising: 
a dialysate flow loop for circulating a dialysate through a dialyzer, (Flow Path 18, Circuit 14, Dialysate Fluid Recycling System 10, See Figure 1, and See page 2, paragraph [0025] & [0028]), wherein acid or base equivalents are added to the dialysate during operation of the dialysate flow loop, (See pages 2-3, paragraph [0032]), 
a sorbent cartridge comprising at least one sorbent material, (Carbon Source 40, See Figure 1, and See Abstract, and See page 2, paragraph [0028]; The reference, Ash, (US 4,581,141), demonstrates that urease, a component found in Ding, naturally produces bicarbonate via catalysis, See column 3, lines 5-20, Ash),
at least one urea sensor that measures or allows for the calculation of urea content of the dialysate in at least one portion of the dialysate flow loop, (See pages 2-3, paragraph [0022], [0029], & [0035], Ding discloses an optional ammonium sensor downstream of the sorbent cartridge; also Keshaviah et al, (US 5,662,806), is incorporated herein by reference, and indicates an urea sensor 14 in Figure 5, and See column 4, line 67, and column 5, lines 1-10, and See column 6, lines 8-16.  The Examiner relies upon the interpretation put forth in the instant Specification that urea can be measured directly or indirectly, See paragraph [0284] of the corresponding PG pub. US 20140158588 A1; and when it is indirect, one of conductivity, pH, CO2 or ammonia concentration measures urea); wherein at least one of the at least one urea sensor is located downstream of the sorbent cartridge, (See page 3, paragraph [0035]), and 
a controller in communication with the urea sensor; the controller calculating the amount of the pH-buffer modifying solution for addition to the dialysate to adjust the dialysate to be of a predetermined bicarbonate buffer concentration, (See paragraph [0022], Ding, the reference, Connell et al. (US 7,318,892) is incorporated herein by reference and includes a controller system that monitors conductivity (indirect measurement of urea) at various points in the dialysate circuit, and calculates and modifies an amount of bicarbonate to add to the system/circuit based on conductivity measurements (indirect measurement of urea), See column 11, lines 42-50 and See column 28, lines 3-45 of Connell).
Ding does not disclose a pH-buffer management system for adding or generating a pH-buffer modifying solution to the dialysate, wherein the pH-buffer modifying solution has a different pH from the dialysate,
wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit while the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer,
the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the sorbent cartridge to measure the conductivity of the dialysate after the urease layer;
a controller in communication with the urea sensor programmed to determine the urea content of the dialysate in the at least one portion of the dialysate flow loop upstream of the dialysate regeneration unit and calculate an amount of bicarbonate generated by the dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop; the controller calculating the amount of the pH-buffer modifying solution for addition to the dialysate to adjust the dialysate to be of a predetermined pH and bicarbonate buffer concentration; wherein the amount of the pH-buffer modifying solution for addition to the dialysate is based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit, or
wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity that is measured.
Ash discloses a dialysis system, (See Abstract, Ash), with a pH-buffer management system for adding or generating a pH-buffer modifying solution to the dialysate, wherein the pH-buffer modifying solution has a different pH from the dialysate, (Dialysate Collection Unit 300/Bicarbonate Measurement Device 125, Bicarbonate Container 191, See Figures 1-3, and See page 4, paragraph [0072]-[0074], See page 5, paragraph [0083], Ash; The Henderson-Hasselbach equation discloses that the concentration of bicarbonate in a solution would influence the pH of that solution.  By adding or modifying the bicarbonate component to be added, the pH will be adjusted accordingly), and a controller in communication with a urea sensor, (See page 3, paragraph [0064], See page 4, paragraph [0068], [0072]-[0074]; Later in Ash, it states that the reaction of urea with urease, (a component mentioned in Ding), generates CO2 gas and NH3 gas, in which CO2 is measured, (See page 9, paragraph [0113])), programmed to calculate an amount of bicarbonate generated by a dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop upstream of the dialysate regeneration unit, (Sorbent 120, Bicarbonate Measurement Device 125, Dialysate Collection Unit 300, See Figures 1 and 2, See page 4, paragraph [0072]-[0074], and See page 5, paragraph [0083], Ash; The dialysate collection unit 330 which includes bicarbonate measurement device 125 may be located upstream of the sorbent 120 (dialysate regeneration unit) via dialysis machine 110); the controller calculating the amount of the pH-buffer modifying solution for addition to the dialysate to adjust the dialysate to be of a predetermined pH and bicarbonate buffer concentration, (See page 5, paragraph [0083], and See page 4, paragraphs [0072]-[0074], and page 2, paragraph [0050], Ash); wherein the amount of the pH-buffer modifying solution for addition to the dialysate is based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit, (See page 5, paragraph [0083], and See page 4, paragraphs [0072]-[0074], and page 2, paragraph [0050], Ash); wherein the controller is programmed to determine the total bicarbonate buffer concentration of the dialysate in a first portion of the dialysate flow loop based at least in part upon a determination of a urea concentration of the dialysate in a second portion of the dialysate flow loop, (Sorbent 120, Bicarbonate Measurement Device 125, Dialysate Collection Unit 300, See Figures 1 and 2, See paragraphs [0007], [0064], [0072]-[0074], and [0083], Ash; The bicarbonate measurement device 125 which is located in the dialysate collection unit 300 is located in a first portion of the dialysate flow loop on streams 132 & 134, whereas it takes fluid from a second portion of the dialysate flow loop, which travels through line 257 to dialysis machine 110), and wherein the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer, (Sorbent 120, Bicarbonate Measurement Device 125, Dialysate Collection Unit 300, See Figures 1 and 2, See paragraphs [0007], [0064], [0072]-[0074], and [0083], Ash; The bicarbonate measurement device 125 which is located in the dialysate collection unit 300 is located in a first portion of the dialysate flow loop on streams 132 & 134, which is between the outlet of the sorbent cartridge 120 and the inlet of the dialyzer in Dialysis Machine 110).  This embodiment is further cited to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for modifying a pH of a dialysate as in Ding by incorporating a pH-buffer management system for adding or generating a pH-buffer modifying solution to the dialysate, wherein the pH-buffer modifying solution has a different pH from the dialysate, or a controller in communication with the urea sensor programmed to calculate an amount of bicarbonate generated by the dialysate regeneration unit due to the urea content of the dialysate in the at least one portion of the dialysate flow loop; the controller calculating the amount of the pH-buffer modifying solution for addition to the dialysate to adjust the dialysate to be of a predetermined pH and bicarbonate buffer concentration; wherein the amount of the pH-buffer modifying solution for addition to the dialysate is based at least in part on the amount of bicarbonate generated by the dialysate regeneration unit; wherein the controller is programmed to determine the total bicarbonate buffer concentration of the dialysate in a first portion of the dialysate flow loop based at least in part upon a determination of a urea concentration of the dialysate in a second portion of the dialysate flow loop and wherein the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer as in Ash because “additional bicarbonate is donated to the dialysate due to the breakdown of a patient’s urea in the sorbent device 120.  These factors complicate calculating or setting a fixed bicarbonate concentration for the dialysate.  Accordingly, it can be useful to measure the bicarbonate concentration of the dialysate during treatment so that a bicarbonate concentration can be maintained that is appropriate for the patient," (See page 4, paragraph [0072], Ash).  In addition, "other chemical levels (such as total CO2, NH3, NH4+, and/or urea/BUN) can also be altered based on the chemical levels detected using...[these] techniques," (See page 11, paragraph [0134], Ash).
Modified Ding does not disclose wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit while the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer and 
wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the sorbent cartridge to measure the conductivity of the dialysate after the urease layer, wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity that is measured.
Updyke discloses a system for infusing a buffer into a dialysate, (See Abstract, and See paragraph [0050], Updyke), and wherein a second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit, (Sensor 272 between Dialysis Machine 30 and Sorbent Cartridge 24, See Figures 1 & 5, and See paragraph [0049] & [0081], Updyke), while its first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer, (Sensor 271 between Sorbent Cartridge 24 and Dialysis Machine 30, See Figures 1 & 5, and See paragraph [0049] & [0081], Updyke), wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the line directly downstream of the sorbent cartridge to measure the conductivity of the dialysate after the urease layer, (Sensor 272 is located upstream of Sorbent Cartridge 24 which can include an urease layer and Sensor 271 is located downstream/after Sorbent Cartridge 24 which includes an urease layer, See Figures 1 & 5, and See paragraphs [0054]-[0057], Updyke), wherein a conductivity content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured before and after the urease layer in the sorbent cartridge, (Sensor 272 is located upstream of Sorbent Cartridge 24 which can include an urease layer and Sensor 271 is located downstream/after Sorbent Cartridge 24 which includes an urease layer, See Figures 1 & 5, and See paragraphs [0054]-[0057], Updyke).   This embodiment is further cited to in the Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the second portion of the dialysate flow loop is between an outlet of the dialyzer and an inlet of the dialysate regeneration unit while the first portion of the dialysate flow loop is between an outlet of the dialysate regeneration unit and an inlet of the dialyzer and wherein the at least one urea sensor comprises a first conductivity sensor disposed upstream of a urease layer of the sorbent cartridge to measure a conductivity of the dialysate before the urease layer and a second urea sensor formed integral with the line directly downstream of the sorbent cartridge to measure the conductivity of the dialysate after the urease layer, wherein a conductivity content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured before and after the urease layer in the sorbent cartridge as in Updyke in order to determine “the conductivity contribution from the sodium released by the sorbent cartridge”, (See paragraph [0081], Updyke), which allows “the conductivity to be monitored, adjusted, and controlled more precisely”, (See paragraph [0039], Updyke), in order to “ensure that the conductivity of the dialysate at the output" of the dialysate flow loop "is within a desired range", (See paragraph [0081], Updyke). By doing so, it “can help to reduce discomfort experienced by the patient as a result of increased or decreased sodium levels in the patient's blood", (See paragraph [0037], Updyke).
Modified Ding does not disclose that the second conductivity sensor is formed with the sorbent cartridge, or wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by a change in conductivity measured before and after the urease layer in the sorbent cartridge.
Orhan discloses a system for infusing a buffer into a dialysate, wherein a conductivity sensor is located in a housing or cartridge that contains a sorbent that is formed with the sorbent cartridge, (See paragraphs [0126], [0128], [0256] & [0246] or [0313]; A sensor is located at the outlet of the media housing that holds a sorbent.  The sorbent may include a material layer such as urease.  Examiner interprets the fact the sensor is formed at the outlet to be formed integral with the sorbent cartridge).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the second urea sensor is formed with the sorbent cartridge as in Orhan in order to “detect an indicator of a blood waste product at or downstream of the outlet" of the housing containing the sorbent, and "to determine whether the sorbent is functioning within predetermined parameters based on the acquired data", (See paragraph [0126], Orhan), and also "compare data acquired from the first sensor to data acquired from the second sensor in determining whether the sorbent is functioning within predetermined parameters", (See paragraph [0128], Orhan).
Modified Ding does not explicitly disclose that the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content.
Castellarnau discloses a system, (See Abstract, Castellarnau), in which the urea content of its dialysate in at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content, (See paragraphs [0007], [0008] & [0011], Castellarnau; Castellarnau discloses that measuring conductivity can yield the urea content since sodium clearance is almost equal to urea clearance).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the urea content of the dialysate in the at least one portion of the dialysate flow loop is determined by the measuring of the conductivity content as in Castellarnau since “sodium clearance is almost equal to urea clearance” and “therefore it is possible to get urea clearance by measuring the sodium”, (See paragraph [0007], Castellarnau).  Because of this, conductivity sensors can be selected to measure the urea content since they provide advantages in dialysis such as being “relatively easy to implement and cost effective” and “they offer Kt/V measurements during the treatment allowing the medical staff to react and perform some actions in case the treatment is not going as it should”, (See paragraph [0010], Castellarnau).
Additional Disclosures Included: Claim 16: The system of claim 13, wherein the dialysate comprises a bicarbonate buffer component or unbuffered sodium bicarbonate, (See pages 2-3, paragraph [0032], Ding).  Claim 17: The system of claim 13, wherein the pH-buffer management system generates the pH-buffer modifying solution from a feed solution, and the pH-buffer management system does not substantially modify the total bicarbonate buffer concentration of the feed solution, (See page 4, paragraphs [0072]-[0074] and See page 5, paragraph [0083], Ash). Claim 18: The system of claim 13, wherein the pH-buffer management system comprises a bipolar electrodialysis system, (EDI Unit 30, See Figure 1, Ding, and See page 2, paragraphs [0026] & [0031], Ding).  Claim 19: The system of claim 18, wherein the bipolar electrodialysis system comprises an anode, a cathode, a first flow channel and a second flow channel, and a feed solution flowing through the first flow channel generates the pH-buffer modifying solution, (Anode 35, Cathode 37, Anion Chamber 34, Cation Chamber 36, Flow Path 52, See Figure 1, and See page 2, paragraph [0026], Ding). Claim 24: The system of claim 13, wherein the pH-buffer management system comprises a pump to deliver an acid solution as the pH-buffer modifying solution with the proviso that the acid solution does not comprise a substantial amount of a bicarbonate buffer component or an unbuffered sodium bicarbonate, (Concentrate or Fluid Metering Source 80, See Figure 1, See pages 2-3, paragraph [0032], Ding; Connell et al, (US 7,318,892 B2), is incorporated herein by reference, and discloses a concentrate pump 22 that adjusts the ratio of water and concentrate needed, See column 2, lines 10-30, and See column 2, lines 59-67, and See column 3, lines 1-11, Connell, and See page 3, paragraph [0065] & [0067], Ash). Claim 30: The system of claim 13, wherein the system is controlled compliant, (“…ions can be replaced in the clean fluid stream through the addition of one or more concentrated dialysis components from a concentrate or fluid metering source 80,” See pages 2-3, paragraph [0032], Ding; See page 4, paragraph [0069], See page 5, paragraph [0085], Ash). Claim 31: The system of claim 13, wherein the system selectively meters fluid into and out of the dialysate flow loop, (“…ions can be replaced in the clean fluid stream through the addition of one or more concentrated dialysis components from a concentrate or fluid metering source 80,” See pages 2-3, paragraph [0032], Ding; See page 4, paragraph [0069], See page 5, paragraph [0085], Ash).  Claim 32: The system of claim 13, wherein the system selectively meters fluid into and out of the dialysate flow loop using any one of a control pump, a water pump, a salination pump, an acid concentrate pump, a replacement fluid pump, and combinations thereof, (Concentrate or Fluid Metering Source 80, See Figure 1, See pages 2-3, paragraph [0032], Ding; Connell et al, (US 7,318,892 B2), is incorporated herein by reference, and discloses a concentrate pump 22 that adjusts the ratio of water and concentrate needed, See column 2, lines 10-30, and See column 2, lines 59-67, and See column 3, lines 1-11, Connell; See page 4, paragraph [0069], See page 5, paragraph [0085], Ash).  Claim 33: The system of claim 13, wherein the system provides for bi-directional flow, (Dialyzer 20, EDI Module 30, See Figure 1, and See page 2, paragraphs [0025]-[0027], and See page 3, paragraph [0036], Ding; See page 4, paragraph [0069], See page 5, paragraph [0085], Ash).  Claim 35: The system of claim 13, wherein at least one of the at least one urea sensor is located downstream of the sorbent cartridge, (See pages 2-3, paragraph [0022], [0029], & [0035], Ding discloses an optional ammonium sensor downstream of the sorbent cartridge; also Keshaviah et al, (US 5,662,806), is incorporated herein by reference, and indicates an urea sensor 14 in Figure 5, and See column 4, line 67, and column 5, lines 1-10, and See column 6, lines 8-16, Dialysate Collection Unit 300, See Figure 1/2, Ash and Sensor 271 after Sorbent 24, See Figure 5, Updyke).
Regarding Claim 38, modified Ding discloses the system of claim 13, but does not explicitly disclose in the specified combination wherein at least a portion of fluid used in the pH-buffer management system is obtained from ultrafiltrate in a control reservoir.
Another feature/embodiment of Orhan discloses wherein at least a portion of fluid used in the pH-buffer management system is obtained from ultrafiltrate in a control reservoir, (Fluid pumped from Ultrafiltrate Reservoir 100 via Pump 102/Pump 165 to overall Dialysate Loop which includes pH modifying systems such as Sorbent, Electrodialysis System, Infusate Addition etc., See Figures 1/15, See paragraph [0318] & [0320], Orhan).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein at least a portion of fluid used in the pH-buffer management system is obtained from ultrafiltrate in a control reservoir as in this feature/embodiment of Orhan because "during treatment, adding a replacement fluid to the blood circuit...can become necessary" and "to accomplish the addition of a replacement fluid...[it] can be operated to add fluid into the dialysate circuit”.to cause a net addition of fluid to the blood circuit…across the hemodialysis unit”, (See paragraph [0320], Orhan).
Claims 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al, (Hereinafter "Ding", US 2010/0224492 A1), in view of Ash et al., (“Ash”, US 2012/0258545), in further view of in further view of Updyke et al., (“Updyke”, US 2011/0017665), in further view of Castellarnau, (US 2010/0213127), in further view of Orhan et al., (“Orhan”, US 2012/0273354), and in further view of Garde et al, (Hereinafter "Garde", US 7,704,361 B2).
Claims 20-23 are directed to a system for modifying a pH of a dialysate.
Regarding Claims 20-23, modified Ding discloses the system of claim 19, and cation and anion exchange membranes, (See page 2, paragraph [0031], Ding).
Modified Ding does not explicitly disclose it further comprising a cation exchange membrane interposed between the first flow channel and the second flow channel, a first bipolar membrane interposed between the first flow channel and the anode and a second bipolar membrane interposed between the second flow channel and the cathode, wherein the first and second bipolar membranes comprise a cation exchange membrane and an anion exchange membrane.
Garde discloses a cation exchange membrane interposed between the first flow channel and the second flow channel, (CEM between C12 and C13, See Figure 2, and See column 9, lines 25-60), a first bipolar membrane interposed between the first flow channel and the anode, (CEM between C15 and C16, See Figure 2, and See column 9, lines 25-60), and a second bipolar membrane interposed between the second flow channel and the cathode, (AEM between C11 and C12, See Figure 2, and See column 9, lines 25-60), wherein the first and second bipolar membranes comprise a cation exchange membrane and an anion exchange membrane, (CEM between C15 and C16, AEM between C11 and C12, See Figure 2, and See column 9, lines 25-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for modifiying a pH of dialysate of modified Ding by incorporating the cation exchange membrane, and the first and second bipolar membranes of Garde in order to “provide a method and an apparatus for isolation of ionic species which method and apparatus are simple and cost-effective and provide a high output,” (See column 2, lines 12-15, Garde).
Additional Disclosures Included: Claim 21: The system of claim 20, wherein the cation exchange membrane of the first bipolar membrane is oriented toward the first flow channel and an anion exchange membrane of the second bipolar membrane is oriented toward the second flow channel, (CEM between C15 and C16, AEM between C11 and C12, See Figure 2, and See column 9, lines 25-60, Garde).
Regarding Claims 22 & 23, modified Ding discloses the system of claim 19, but does not explicitly disclose wherein a base concentrate is generated from a fluid flowing through the second flow channel during operation of the bipolar electrodialysis system.
Garde discloses wherein a base concentrate is generated from a fluid flowing through a second flow channel during operation of its bipolar electrodialysis system (C12, C13, L2, See Figure 2, and See column 9, lines 37-45, Garde).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of modified Ding by incorporating wherein a base concentrate is generated from a fluid flowing through the second flow channel during operation of the bipolar electrodialysis system as in Garde because “the driving force in the bipolar electrodialysis cell is a difference in electric potential caused by a constant direct current through the cell”, so “the ionic species will be concentrated” in “the bipolar electrodialysis cell” and in the streams that have the concentrated ionic species, the “ionic species are cations, [and] the…liquid will be basic” and “[vice] versa, if the ionic species are anions” and can “be selected depending on the ionic species to be separated…by the skilled person”, (See column 3, lines 7-17, Garde).
Additional Disclosures Included:  Claim 23: The system of claim 22, wherein the base concentrate is circulated through the second flow channel using a base concentrate reservoir and a base concentrate pump, (See column 9, lines 65-67, and column 10, lines 1-5, Garde).
Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al, (Hereinafter "Ding", US 2010/0224492 A1), in view of Ash et al., (“Ash”, US 2012/0258545), in further view of Updyke et al., (“Updyke”, US 2011/0017665), in further view of Orhan et al., (“Orhan”, US 2012/0273354),  in further view of Castellarnau, (US 2010/0213127), in further view of Ash, (“Ash 2”, US 4,581,141).
Claim 25 is directed to a system for modifying a pH of a dialysate.
Regarding Claim 25, modified Ding discloses the system of claim 24.
Modified Ding does not explicitly disclose wherein the acid solution comprises hydrochloric acid, phosphoric acid, acetic acid or citric acid.
Ash 2 discloses an acid solution comprising hydrochloric acid, phosphoric acid, acetic acid or citric acid, (See column 22, lines 54-61, Ash).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for modifying a pH of a dialysate of , modified Ding by incorporating an acid solution comprising hydrochloric acid, phosphoric acid, acetic acid or citric acid as in Ash 2 because “these acids or ions must be metabolizable since they are capable of passing through a dialysis membrane," (See column 22, lines 56-59, Ash 2).  In addition, "it is preferable to use acids which have greater buffering power per unit weight, such as the acetic and diethylmalonic acids," (See column 22, lines 59-61, Ash 2).
Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al, (Hereinafter "Ding", US 2010/0224492 A1), in view of Ash et al., (“Ash”, US 2012/0258545), in further view of Updyke et al., (“Updyke”, US 2011/0017665), in further view of Castellarnau, (US 2010/0213127), in further view of  Pouchoulin et al., (“Pouchoulin”,  US 2011/0168614). 
Claim 37 is directed to a system for infusing a buffer into a dialysate, an apparatus type invention group.
Regarding Claim 37, modified Ding discloses the system of claim 1, but does not explicitly disclose wherein the controller is programmed to control an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate based at least in part on an acid base chemistry of the patient.
Pouchoulin discloses a system for infusing a buffer into a dialysate, (See Abstract and paragraph [0021], Pouchoulin), wherein the controller is programmed to control an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate, (CPU 125 and Dialysate, See Figure 1, and See paragraph [0146] & [0021], Pouchoulin), based at least in part on an acid base chemistry of the patient, (See paragraph [0021], Pouchoulin).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system for infusing a buffer into a dialysate of modified Ding by incorporating wherein the controller is programmed to control an amount of the bicarbonate buffer component or unbuffered sodium bicarbonate for addition to the dialysate based at least in part on an acid base chemistry of the patient as in Pouchoulin since "adjustment of bicarbonate concentration in dialysis liquid" is a "known means to maintain the desired balance" of "the patient's acid-base balance", (See paragraph [0021], Pouchoulin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779